392 F. Supp. 2d 668 (2005)
George PIECZENIK, Plaintiff,
v.
PFIZER, INC., Defendant.
No. 04CIV.4558(LAK)(RLE).
United States District Court, S.D. New York.
October 13, 2005.
George Pieczenik, New York City, pro se.
Adam Gahtan, White & Case LLP, New York City, for Defendant.

OPINION AND ORDER
ELLIS, United States Magistrate Judge.

I. BACKGROUND
On April 8, 2005, plaintiff George Pieczenik filed a motion to limit depositions to three months; appoint a panel of three lawyers experienced in Pieczenik's prior patent litigation to act as counsel to the undersigned; and to consent to jurisdiction over dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(B). Pieczenik's motion is hereby DENIED.


*669 II. DISCUSSION
Following a conference with the Court on May 10, 2005, the parties were ordered to complete discovery by November 14, 2005. Order, dated May 10, 2005, ECF Doc. No. 13. Since the Court has already ruled on the length of the discovery period, the part of the motion seeking to limit depositions to three months is DENIED as moot.
Pieczenik's request to appoint a panel of three lawyers experienced in his prior patent litigation to act as advisors to the Court is not supported by the record. Pieczenik asks the Court to engage these lawyers to help determine "claim construction and infringement." Pieczenik's Motion to Limit Depositions at 2. He has presented no special circumstances to justify this action. Courts are competent to make these factual and legal determinations. The motion is DENIED.
On September 7, 2004, Judge Kaplan referred this case to the undersigned for dispositive motions. Pieczenik's purported consent for this Court to have jurisdiction over dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(B) is DENIED as moot.

III. CONCLUSION
Pieczenik's motion to limit depositions to three months; appoint a panel of lawyers; and to consent to jurisdiction over dispositive motions is hereby DENIED.